Citation Nr: 1625683	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's TDIU claim.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of this hearing has been associated with the Veteran's record.

In July 2013, the Board remanded the Veteran's claim for further development.  The case has now been returned for appellate review.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The record reflects that the Veteran last worked full time on January 2, 2009, when he retired after more than 40 years with the U.S. Postal Service.  His last position was that of a supervisor.  He was a few months short of his 63rd birthday, (date of birth, March 3, 1946).  

As of January 2, 2009, the last date of employment, the Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and type 2 diabetes mellitus, evaluated as 10 percent disabling.  His overall combined rating is 80 percent.  Notably, the Veteran had a combined schedular disability evaluation of 80 percent from August 2004, (PTSD 70%;  Hearing loss 10%; and Tinnitus 10%.).  See 38 C.F.R. § 4.25.  As such, he satisfies the schedular criteria for consideration of a TDIU.  See 38 C.F.R. §§ 3.340, 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation as of January 3, 2009, the date after his employment ended.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The Veteran filed an initial TDIU claim in March 2008; however, he was still currently employed at that time.  He was afforded a VA examination in April 2008 to address the severity of his PTSD.  The examiner observed the following symptoms: sleep impairment, daily intrusive memories, avoidance, hypervigilance, exaggerated startle response, memory and concentration problems, social isolation, depression, daily irritability and anger outbursts.  He also got agitated and angered with co-workers and occasionally had conflicts with them.  The examiner observed that his depressive disorder was within the serious range and appeared to be adversely affecting his psychosocial and occupational functioning and quality of life to a serious degree according to the Veteran.  He did maintain his activities of daily living.  In regard to the Veteran's employability, the examiner noted that the Veteran had worked for many years with the Post Office despite his chronic service-connected PTSD and he did maintain his own activities of daily living; therefore in this examiner's opinion he appeared to be capable of working in at least a sedentary work setting.  

He was also afforded a VA examination that same month to address the etiology of his hearing loss and tinnitus.  The Veteran reported problems understanding speech, and as indicated above, this impairment is evaluated as 20 percent disabling.  The examiner offered no opinion on the functional impact of these disorders.  

The Veteran was also afforded a VA examination in May 2008 to evaluate his diabetes mellitus.  The examiner determined that the Veteran was independent in his activities of daily living.  He was working at that time and was capable of employability with a sedentary or light duty physical job.  

A private June 2008 neuropsychological evaluation showed that results of neuropsychological testing revealed a "high moderate neuropsychological impairment approaching severe" resulting in deficits in residual functional capacity.  The Veteran had significant deficits in memory and processing speed that effect his concentration persistence and pace.  He also had memory impairment, a thought and disturbance of mood, emotional lability and dementia.  The Veteran was advised to seek medical disability or medical retirement whichever is most appropriate given his functional limitations and cognitive deficits.  

In May 2009, the Veteran submitted another application for a TDIU indicating that he had last worked on January 2, 2009 and that was unable to work due to his PTSD.

Another VA examiner in May 2009 again found that the Veteran's service-connected diabetes mellitus type 2 did not affect his ability to perform either sedentary or light duty employment at this time.  

Likewise, a June 2009 VA examiner also found that PTSD symptoms were not severe enough to interfere with occupational functioning.  The examiner found that test results strongly suggest that the Veteran's response style in the current exam involved the conscious and intentional over endorsement of symptoms.  The examiner indicated that from the Veteran's PTSD symptoms exclusively, the Veteran appeared capable of being gainfully employed at a wide variety of occupations.  

A June 2009 audiological evaluation showed that the Veteran reported difficulty hearing in all situations, especially understanding conversation.  He stated that tinnitus was noticeable, but did not interfere with sleep or daily activities.  The examiner opined that due the severity of the Veteran's hearing impairment and in particular his poor word discrimination ability, he would be unable to work in any job involving hazardous noise exposure, any position requiring telephone usage, any employment involving verbal communication with the general public and any position in which the ability to hear alarms or verbal warnings could result in a danger to himself or others.  However, the Veteran's tinnitus would have no impact on his ability to work.  

The Veteran was afforded another VA examination with a different provider in February 2012 to address the severity of his PTSD and resulting functional impairment.  The examiner observed that the Veteran's PTSD and depression symptoms could not be differentiated as they were in conjunction with one another.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran avoided people because of his anger.  It was noted that he had been retired since January 2009.  The Veteran exhibited depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and work like setting, and suicidal ideation.  The examiner noted that the Veteran was capable of managing his financial affairs with the assistance of his wife.  

The Veteran reported that his poor memory, sleep problems, not following through on plans and anger problems prevented him from working.  However, the examiner observed that the Veteran did not meet the rating criteria for total and social impairment as he did not exhibit the symptoms outlined in the criteria.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The Veteran was able to maintain his own activities of daily living independently.  He was alert and oriented and memory functions were grossly intact.  There were no significant impairments noted in communication or through processes.  As such, the examiner concluded that the Veteran did not currently appear to be unemployable according to the rating criteria.      

In a contemporaneous examination for diabetes mellitus, the examiner indicated that his diabetes alone did not cause any impediment to his ability to engage in light duty or physical type of work.  

The Veteran was also afforded an audiological evaluation at that time.  The examiner indicated that the Veteran's hearing loss impacted his ability to work because the Veteran stayed to himself and could not understand his wife or grandkids.  However, the Veteran's tinnitus did not impact his ability to work. 

At the Board hearing and in statements of record, the Veteran testified that it was a combination of his PTSD symptoms and difficulty communicating/hearing due to his hearing loss and tinnitus that rendered him unemployable.  At the hearing, he also testified that his hearing loss had increased in severity since the most recent examination.  He also indicated that he now experienced auditory hallucinations.  

In support of his claim, he submitted additional treatment records documenting such complaints.  In this regard, a February 2013 VA clinical record observed musical hallucinations and the examiner indicated that they were rare, mostly in permanent threshold shift with hearing impairment, but may also be a side effect of a Buspirone dose increase as musical hallucinations were a known side effect of many psychotropics.  As such, the Board remanded the claim for additional VA examinations with opinions.  

The Veteran also submitted statements from his daughter and wife.  His daughter indicated that the Veteran had difficulties communicating due to his hearing loss especially with people outside the immediate family.  His wife also described difficulties in communicating with the Veteran.  He had problems in social gatherings and he was almost unable to use a phone at this point.  The television also had to be turned up very loud.     

The examination conducted pursuant to the Board's Remand took place in August 2013.  Again, the VA examiner found that the Veteran's diabetes mellitus did not impact his ability to work as it was well controlled with no functional limitations.   

With respect to the Veteran's hearing loss and tinnitus, the VA examiner opined that hearing loss did not preclude meaningful, gainful work in either physical or sedentary employment. The Veteran's current hearing impairment may cause functional difficulties in vocations that require localization of sound and as well as verbal communication when face to face communication is not possible.  However, functional difficulties associated with hearing impairment and deafness do not preclude meaningful and gainful employment in either physical or sedentary jobs.  Gainful employment is possible with state of the art amplification, assistive technology, and vocational rehabilitation.  Additionally, it was noted the auditory hallucinations were not considered linked to hearing loss.  The examiner observed that tinnitus did impact ordinary condition of daily life including ability to work as it was a constant ringing noise in both ears.  

As to his PTSD, the examination was performed by the same examiner who conducted the June 2009 examination.  The examiner found that the Veteran's reported hallucinations were less likely than not a symptoms of PTSD due to the fact that auditory hallucinations were not considered a symptom of PTSD.  The Veteran reported that he retired as he could not do his previous job as a supervisor properly as he could not get along with people.  The examiner also found that in the presence of an external incentive, and in the absence of the ability to obtain additional information regarding the Veteran's psychological functioning from impartial third-party sources, the validity of the Veteran's symptom endorsement was considered unknown and unable to be determined to a reasonable degree of professional certainty.  The only symptoms documented were anxiety and chronic sleep impairment.  The examiner determined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  As with the prior examiner, the examiner again observed that the Veteran did not meet the rating criteria for total and social impairment as he did not exhibit the symptoms outlined in the criteria.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As such, the examiner concluded that the Veteran's service-connected mental health condition (PTSD) did not currently appear to preclude his functioning in a physical or sedentary employment capacity.

In support of his claim, the Veteran submitted a February 2014 opinion from his VA psychiatrist.  The assessment was chronic, severe PTSD.  This treatment provider found that based on the PTSD alone, the Veteran was unemployable due to low frustration tolerance and profound use of avoidance to manage PTSD hyperarousal symptoms.  

VA treatment records during the course of the appeal document ongoing treatment for his PTSD and show symptoms, such as musical hallucinations, anger issues, hyperarousal, depression and nightmares.  Global Assessment of Functioning (GAF) scores of 45 to 50 were given, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

This record shows the Veteran remained employed for many years while evaluated as 80 percent disabled.  It also is noted that the Veteran has not asserted, and the evidence does not show, that his service-connected diabetes mellitus preclude him from working.  Rather, the Veteran has claimed that his PTSD in conjunction with his hearing loss and tinnitus prevent him from sustaining substantially gainful employment.  

In regard to his hearing loss and tinnitus, while obviously productive of an impairment to employment by virtue of the ratings assigned to them, they are not implicated in the foregoing records as causing any more impairment than recognized by those ratings.  In addition, prior to the February 2014 statement from the Veteran's psychiatric treatment provider, none of the medical professionals who were actually considering the Veteran's capacity for employment viewed his service connected disabilities as productive of impairment that precludes employment.  The June 2008 private evaluation that had recommended medical retirement, obviously contemplated more than the Veteran's service connected disabilities, particularly dementia and peripheral neuropathy.  With the introduction of the 2014 opinion by the Veteran's treatment provider into the record, however, the Board is persuaded that a reasonable view of the evidence supports the conclusion TDIU benefits are warranted.  This physician cited specific symptoms, and it may be assumed that as the Veteran's treatment provider, he would have a broad understanding of the Veteran's background, and capacities.  

Accordingly based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation and that entitlement to TDIU is warranted.  38 U.S.C.A.  § 5107(b).  


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


